Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 8/2/22 has been entered. Claims 1-3, 6, and 9-18 have been amended.  Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
With regards to claim 1, 9, and 18, Applicant has argued Dede (U.S. 2018/0156132) “is silent with regard to a circumferential track of a sensor assembly within a space defined by inner surface of a casing wall” (see Remarks filed 8/2/22, Page 9).  The Examiner does not find this argument persuasive.  This argument is directed at the limitation “a plurality of sensors coupled to a circumferential track of the sensor assembly, wherein the sensor assembly is configured to be removably inserted within a space defined within an inner surface of a casing wall of a casing of the gas turbine engine” of claim 1 (as well as similar limitations of claims 9 and 18, see Remarks filed 8/2/22 at page 9).  Dede discloses a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) of a sensor assembly (Fig. 8 (a type of sensor assembly is indicated as elements within Fig. 8 include element 236 which is a type of sensor as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))) and places this circumferential track (204) within space (37)(see Fig. 2), and discloses wherein the space (37) is defined by inner surface (Modified Fig. 2 below - A (person having ordinary skill in the art would recognize element A as a type of inner surface of element 27)) of a casing wall (Modified Fig. 2 below - B (person having ordinary skill in the art would recognize element B as a type of casing wall of element 27)).
Regards to claims 3, 14, and 18, Applicant has argued “Dede is completely silent with regard to a measurement system that has sensors of a circumferential track within a spaced defined by an inner surface of a casing wall that acquire data during operation of a gas turbine engine” (see Remarks filed 8/2/22, Page 10).  The Examiner does not find this argument persuasive.  Dede discloses acquiring data in steps 322 and 326 of Fig. 13, and discloses that the method of Fig. 13 is for maintaining the gas turbine (see Para 74).  Maintaining a gas turbine requires the engine to be in service in order to maintain it, and being in service is a type of operation of the engine.  It appears as though Applicant is arguing that the limitations of claims 3, 14, and 18 require that the acquisition of data be while the gas turbine engine is running, however this is not the case.  Further, the Specification of the instant application appears to be silent as to what constitutes “operation” in the limitation “an operation of the gas turbine engine”.
Claim Objections
Claim 9 is objected to because “the compressor casing” in line 16 should be --a compressor casing--.
Claim 14 is objected to because “during operation” in line 2 should be --during an operation--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dede et al. (U.S. 2018/0156132).

    PNG
    media_image1.png
    559
    796
    media_image1.png
    Greyscale


Re claim 1:
Dede discloses a measurement system (200, maintenance tool - Para 39 (a type of measurement system as described in Para 54 - “… maintenance tool 200 is configured as an inspection tool, and …one or more cameras 242 … may be used to take images ( including still or moving images ) allowing an operator or technician to inspect the various components of the turbofan engine …”)) for a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)), comprising:
a sensor assembly (Fig. 8 - a type of sensor assembly is indicated as elements within Fig. 8 include element 236 which is a type of sensor as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors)); and 
a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) coupled to a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) of the sensor assembly (Fig. 8)(see Fig. 8 - elements 242 are shown coupled to element 204),
wherein the sensor assembly (Fig. 8) is configured to be removably inserted within a space (37, core airflow path 37 - Para 26 (a type of space as shown in Figs. 1 and 2)) defined within an inner surface (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of inner surface of element 27)) of a casing wall (Modified Fig. 2 above - B (person having ordinary skill in the art would recognize element B as a type of casing wall of element 27)) of a casing (25, compressor casing - Para 36; 27, combustor casing (person having ordinary skill in the art would recognize elements 25 and 27 collectively as a type of casing as shown in Fig. 2)) of the gas turbine engine (10) without having to disassemble the casing (25/27)(Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled . As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”; element 37 is shown partially defined by element A in Modified Fig. 2 above)).
Re claim 2;
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the sensor assembly (Fig. 8) is configured to be inserted into and removed from the casing (25/27) via a single port (Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of single port coupled to 37)) coupled to the space (37) defined within the inner surface (Modified Fig. 2 above - A) of the casing wall (Modified Fig. 2 above - B)(see Modified Fig. 2 above, Fig. 13, and Para 67 - “…assembling the plurality of rail segments at (302) includes at (304) inserting each of the plurality of rail segments sequentially through an individual inspection hole of the gas turbine engine… inserting each of the plurality of rail segments at (304) sequentially through an individual inspection hole may include inserting each of the plurality of rail segments sequentially through a first, outer inspection hole…”).
Re claim 3:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the measurement system (200) is configured to acquire baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images” are a type of baseline data)) during an operation (see Fig. 13 and Para 74 - “…as depicted in Fig. 13, the method 300 for maintaining the gas turbine engine…” (maintaining the engine inherently requires the engine to be in service (a type of operation of the engine) in order to maintain it (see Para 78 - “…method 300 enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine …operating by different customers…”))) of the gas turbine engine (10) for validating the operation of the gas turbine engine (Paras 77-78 - “…images of specific components, or regions of the gas turbine engine from within the core air flowpath, may be consistently taken. This allows for an operator or technician to compare images of the same component over time, or images of the same region over time, such that the operator or technician may keep an eye on any potentially problematic areas and prevent any potential damage areas from going unnoticed… enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine engine … and obtain accurate information as to what to expect with continuous engine operation” (taking images is a type of acquisition of baseline data which is described in Paras 77-78 as being for validation of operation of the gas turbine)).
Re claim 4:
Dede discloses the measurement system (200) of claim 3 (as described above), wherein the measurement system (200) is configured so that the baseline data (Fig. 13 - steps 322 and 326 (“plurality of images”)) is collected from the plurality of sensors (242) after removal of the sensor assembly (Fig. 8) from the casing (25/27)(see Fig. 13 and steps 322, 326, and 332 and Para 55 - “…maintenance head 236 may be configured to store the images captured by the one or more cameras 242…”).
Re claim 5:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the measurement system (200) is configured to operate independent of a control system (Para 55 - “a control system”) of the gas turbine engine (10)(Para 55 - “…cameras 242 may be… configured to store the images captured by the one or more cameras 242…” (a type of independent operation as Para 55 contrasts this to cameras 242 being in direct communication with the control system)).
Re claim 6:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the sensor assembly (Fig. 8) is configured to extend circumferentially, relative to a longitudinal axis (12, longitudinal centerline - Para 25) of the gas turbine engine (10), along at least a portion of the casing (25/27) in the space (37) defined within an inner surface (Modified Fig. 2 above - A) of the casing wall (Modified Fig. 2 above - B)(see Figs. 2 and 8 - elements of Fig. 8 are shown extending circumferentially relative to element 12 within element 37 between two views).

    PNG
    media_image2.png
    361
    550
    media_image2.png
    Greyscale

Re claim 7:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein each sensor of the plurality of sensors (242) is spatially arranged (see Fig. 8 - elements 242 are each shown arranged spatially) so that each sensor (242 (see Fig. 8 - each of a plurality of elements 242 are shown)) is configured to align with a respective opening (Modified Fig. 8 above - element A (person having ordinary skill in the art would recognize element A as a type of opening)) of a plurality of openings (see Fig. 5 and Modified Fig. 8 above - element A identified in Modified Fig. 8 above is shown with a corresponding element at the opposite end of element 204 and together these are a plurality of openings) on the circumferential track (204) facing toward an interior (114, combustion chamber - Para 34 (a type of interior as shown in Figs. 2-3)) defined by the casing (25/27)(see Modified Fig. 8 above and Figs. 2-3 - element 114 is shown defined by element 27 in Figs. 2-3 and element A identified in Modified 8 above is shown entirely within element 114 between the views of Figs. 2-3 and 8 and therefore element A must face element 114) when the sensor assembly (Fig. 8) is inserted within the space (37)(see Modified Fig. 8 above, and Fig. 13 (step 314 describes moving element 236 three hundred and sixty degrees along the plurality of rails segments, and by doing so requires a type of aligning each of elements 242 with each of element A identified in Modified Fig. 8)).
Re claim 8:
Dede discloses the measurement system (200) of claim 1 (as described above), wherein the casing (25/27) comprises a compressor casing (25, compressor casing - Para 36).
Re claim 9:
Dede discloses a turbine system (Figs. 1-2) comprising: 
a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)), comprising: 
a compressor (24, high pressure compressor - Para 29) comprising a compressor casing wall (Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of compressor casing wall)) having an inner surface (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of inner surface of element E)); 
a combustor (26, combustion section - Para 26) downstream of the compressor (24)(see Figs. 1-2 (element 26 is shown downstream of element 24)); 
a turbine (28, high pressure turbine - Para 26) downstream of the combustor (26)(see Figs. 1-2 (element 28 is shown downstream of element 26)); and 
a circumferential cavity (37, core airflow path 37 - Para 26 (a circumferential cavity as shown in Figs. 1-3)) defined within the inner surface (Modified Fig. 2 above - D) of the compressor casing wall (Modified Fig. 2 above - E)(see Fig. 2 and Para 26 - “…compressor section, combustion section 26, turbine section, and jet exhaust nozzle section 32 together define a core air flowpath 37 through the core turbine engine 16…”), wherein the circumferential cavity (37) extends about at least a portion of the inner surface (Modified Fig. 2 above - D) of the compressor casing wall (Modified Fig. 2 above - E) in a circumferential direction (Para 34 - “circumferential direction C”) relative to a longitudinal axis (12, longitudinal centerline - Para 25) of the gas turbine engine (10)(see Figs. 2-3); and 
a measurement system (200, maintenance tool - Para 39 (a type of measurement system as described in Para 54 - “… maintenance tool 200 is configured as an inspection tool, and …one or more cameras 242 … may be used to take images (including still or moving images) allowing an operator or technician to inspect the various components of the turbofan engine …”)), comprising: 
a sensor assembly (236, maintenance head - Para 52 (a type of sensor assembly as shown in Fig. 8 and as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))); and 
a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) coupled to the sensor assembly (Fig. 8)(see Fig. 8 - elements 242 are shown coupled to element 204), wherein the sensor assembly (236) is configured to be removably inserted within the circumferential cavity (37) without having to disassemble the compressor casing (25, outer compressor casing - Para 36)(Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled. As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”)).
Re claim 10:
Dede discloses the turbine system (Figs. 1-2) of claim 9 (as described above), wherein a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) is configured to enclose the sensor assembly (236) within the cavity (37) defined by the inner surface (Modified Fig. 2 above - D) of the compressor casing wall (Modified Fig. 2 above - E) when the sensor assembly (236) is disposed within the circumferential cavity (37)(see Figs. 2 and 8 - Fig. 8 shows details of element 204 enclosing element 236, and the elements of Fig. 8 are shown within element 37 in Fig. 2).
Re claim 11:
Dede discloses the turbine system (Figs. 1-2) of claim 9 (as described above), wherein the compressor casing (25) comprises a single port (Modified Fig. 2 above - F (person having ordinary skill in the art would recognize element F as a type of single port))(see Modified Fig. 2 above - an element F is shown at element 25) for both insertion of the sensor assembly (236) into the circumferential cavity (37) and removal of the sensor assembly (236) from the circumferential cavity (37)(see Fig. 13 (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable via “an individual inspection hole”).
Re claim 12:
Dede discloses the turbine system (Figs. 1-2) of claim 11 (as described above), further comprising a funnel (210, flange - Para 44 (a type of funnel as shown in Fig. 5)) for engaging the single port (Modified Fig. 2 above - F)(see Fig. 5 and Modified Fig. 2 above - element 210 is engaging an element 132 in Fig. 5 and element F is shown as an element 132 in Modified Fig. 2 above and per Para 41 element 204 can be within element 25), the funnel (210) being configured to facilitate insertion and removal of the sensor assembly (236)(see Fig. 5 and Fig. 13 - Fig. 5 shows that element 210 facilitates the “inserting” and “removing” described in steps 304 and 332 of Fig. 13).
Re claim 13:
Dede discloses the turbine system (Figs. 1-2) of claim 10 (as described above), wherein the circumferential track (204) comprises a plurality of openings (Modified Fig. 8 above - element A (person having ordinary skill in the art would recognize element A as a type of opening; element A identified in Modified Fig. 8 above is shown in Fig. 5 with a corresponding element at the opposite end of element 204 and together these are a plurality of openings)) facing toward an interior of the compressor (25)(see Modified Fig. 8 above, Fig. 2, and Para 41 (Para 41 describes element 204 can be within element 25 and thereby element A identified in Modified Fig. 8 above would face an interior of element 25 as shown in Fig. 2)) and spaced apart along the circumferential track (204) in the circumferential direction (C)(see Modified Fig. 8 above, Figs. 2-3, and 5 - element A identified in Modified Fig. 8 above is shown spaced apart along element 204 in direction C identified in Fig. 3, through views of Figs. 2-3, 5, and 8), and each sensor of the plurality of sensors (242) is spatially arranged (see Fig. 8 - elements 242 are each shown arranged spatially) so that each sensor (242) is configured to align with a respective opening of the plurality of openings (Modified Fig. 8 above - A) when the sensor assembly (236) is inserted within the circumferential cavity (37)(see Modified Fig. 8 above, and Fig. 13 (step 314 describes moving element 236 three hundred and sixty degrees along the plurality of rails segments, and by doing so requires a type of aligning each of elements 242 with each of element A identified in Modified Fig. 8)).
Re claim 14:
Dede discloses the turbine system (Figs. 1-2) of claim 9 (as described above), wherein the measurement system (200) is configured to acquire baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images” are a type of baseline data)) during operation (see Fig. 13 and Para 74 - “…as depicted in Fig. 13, the method 300 for maintaining the gas turbine engine…” (maintaining the engine inherently requires the engine to be in service (a type of operation of the engine) in order to maintain it (see Para 78 - “…method 300 enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine …operating by different customers…”))) of the gas turbine engine (10) for validating the operation of the gas turbine engine (Paras 77-78 - “…images of specific components, or regions of the gas turbine engine from within the core air flowpath, may be consistently taken. This allows for an operator or technician to compare images of the same component over time, or images of the same region over time, such that the operator or technician may keep an eye on any potentially problematic areas and prevent any potential damage areas from going unnoticed… enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine engine … and obtain accurate information as to what to expect with continuous engine operation” (taking images is a type of acquisition of baseline data which is described in Paras 77-78 as being for validation of operation of the gas turbine)).
Re claim 15:
Dede discloses the turbine system (Figs. 1-2) of claim 9 (as described above), wherein the measurement system (200) is configured to operate independent of a control system (Para 55 - “a control system”) of the gas turbine engine (10)(Para 55 - “…cameras 242 may be… configured to store the images captured by the one or more cameras 242…” (a type of independent operation as Para 55 contrasts this to cameras 242 being in direct communication with the control system)).
Re claim 16:
Dede discloses the turbine system (Figs. 1-2) of claim 9 (as described above), wherein the circumferential cavity (37 (see Modified Fig. 2 above - person having ordinary skill in the art would recognize element G corresponds to element 37)) is one of a plurality of circumferential cavities (Modified Fig. 2 above - elements G and H (person having ordinary skill in the art would recognize elements G and H as a plurality of circumferential cavities defined within element D)) defined within the inner surface (Modified Fig. 2 above - D) of the compressor casing wall (Modified Fig. 2 above - E), each circumferential cavity of the plurality of circumferential cavities being spaced apart from each other in an axial direction (A, axial direction - Para 34 (see Fig. 2)) relative to the longitudinal axis (12)(see Modified Fig. 2 above - elements G and H are shown spaced apart from each other in direction A).
Re claim 18:
Dede discloses a method (Fig. 13), comprising: 
inserting a sensor assembly (236, maintenance head - Para 52 (a type of sensor assembly as shown in Fig. 8 and as described in Para 54 - “…maintenance head 236 comprises one or more cameras 242…” (cameras are a type of sensor and element 236 is shown in Fig. 8 as a type of assembly including those sensors))) having a plurality of sensors (242, cameras - Para 54 (a plurality of element 242 is shown in Fig. 8; cameras are a type of sensor)) mounted in a circumferential track (204, rail segment - Para 40 (a type of circumferential track as shown in Figs. 3-6)) into a cavity (37, core airflow path 37 - Para 26 (a circumferential cavity as shown in Figs. 1-3)) defined within an inner surface (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of inner surface of element E)) of a compressor casing wall (Modified Fig. 2 above - E (person having ordinary skill in the art would recognize element E as a type of compressor casing wall)) of a compressor casing (25, outer compressor casing - Para 36) of a gas turbine engine (10, turbofan jet engine - Para 25 (a type of gas turbine as shown in Fig. 1)) without having to disassemble the compressor casing (25)(Para 40 - “…rail system 202 of the exemplary maintenance tool 200 may be assembled within the core air flowpath 37 of the turbofan engine 10 while the turbofan engine 10 is substantially completely assembled. As used herein, ‘substantially completely assembled’ refers to all the components forming the portion of the core air flowpath 37 within which the rail system 202 is assembled, or within which the rail system 202 will be assembled, remaining together and assembled” (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable within the “core airflow path of the gas turbine engine”)); and 
acquiring, via the plurality of sensors (242), baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images” are a type of baseline data)) during an operation (see Fig. 13 and Para 74 - “…as depicted in Fig. 13, the method 300 for maintaining the gas turbine engine…” (maintaining the engine inherently requires the engine to be in service (a type of operation of the engine) in order to maintain it (see Para 78 - “…method 300 enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine …operating by different customers…”))) of the gas turbine (10) for validating the operation of the gas turbine engine (Paras 77-78 - “…images of specific components, or regions of the gas turbine engine from within the core air flowpath, may be consistently taken. This allows for an operator or technician to compare images of the same component over time, or images of the same region over time, such that the operator or technician may keep an eye on any potentially problematic areas and prevent any potential damage areas from going unnoticed… enables components within a particular gas turbine engine to be compared with the same components in a different gas turbine engine … and obtain accurate information as to what to expect with continuous engine operation” (taking images is a type of acquisition of baseline data which is described in Paras 77-78 as being for validation of operation of the gas turbine)) independent of a control system (Para 55 - “a control system”) for the gas turbine engine (10)(Para 55 - “…cameras 242 may be… configured to store the images captured by the one or more cameras 242…” (a type of independent operation as Para 55 contrasts this to cameras 242 being in direct communication with the control system)).
Re claim 19:
Dede discloses the method (Fig. 13) of claim 18 (as described above), comprising removing the sensor assembly (236) from the cavity (37)(see Fig. 13 at step 332 - “removing the plurality of rail segments of the rail system from the core air flowpath”) without having to disassemble the compressor casing (25)(Para 70 - “…exemplary method 300 may be utilized to perform maintenance operations without requiring any substantial disassembly of the gas turbine engine…”) and collecting the baseline data (Fig. 13 - Steps 322 and 326 (“a plurality of images”)) from the plurality of sensors (242)(see Fig. 13 at steps 322, 326, and Para 56).
Re claim 20:
Dede discloses the method (Fig. 13) of claim 18 (as described above), wherein inserting and removing the sensor assembly (236) occurs via a single port (132, inspection holes - Para 38 (corresponds to element F of Modified Fig. 2 above)) in the compressor casing (25)(see Fig. 2 at element 25, Para 41, and Fig. 13 Steps 302, 304, and 332 (element 236 is described in Para 53 as being connected to element 204 which is described in steps 302, 304, and 332 of Fig. 13 as being insertable and removable via “an individual inspection hole” and per Para 41 the inspection hole 132 is in the compressor section (which is shown in Fig. 2 at element 25))).
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 17 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “each sensor assembly of the plurality of sensor assemblies comprising a respective plurality of sensors coupled to a respective circumferential track, wherein each sensor assembly of the plurality of sensor assemblies is configured to be removably inserted within a respective circumferential cavity of the plurality of circumferential cavities” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/11/22